DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because:
-Line 2: please correct “pressure a” to “pressure, a”
-Line 6: please correct “signal” to “a signal”
-Line 6: please correct “the distance” to “a distance”
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 2-13 and 16 are objected to because of the following informalities:  
-Claims 2-12: please correct the preambles from “The system of claim x” to “The pressure measurement system of claim x”
-Claim 2, line 1: please correct “voltage” to “a voltage”
-Claim 4, line 2: please correct “form” to “from”
-Claim 4, line 2: please correct “consisting of,” to “consisting of:”
-Claim 13, line 2: please delete “an”
-Claim 13, line 5: please correct “the distance” to “a distance”
-Claim 16, line 2: please correct “form” to “from”
-Claim 16, line 2: please correct “consisting of,” to “consisting of:”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the limitation “less than about 2.0 mm” is unclear.  “Less than” and “about” can be mutually exclusive terms.  For example, 2.01 mm is “about” 2.0 mm, but not “less than” 2.0 mm.  Therefore, it is unclear whether values slightly above 2.0 mm should be considered “less than about 2.0 mm”.  For examination purposes, the Examiner interprets this limitation to mean “less than or equal to 2.0 mm”.
Regarding claim 11, the limitation “less than about 0.8 mm” is unclear.  “Less than” and “about” can be mutually exclusive terms.  For example, 0.81 mm is “about” 0.8 mm, but not “less than” 0.8 mm.  Therefore, it is unclear whether values slightly above 0.8 mm should be considered “less than about 0.8 mm”.  For examination purposes, the Examiner interprets this limitation to mean “less than or equal to 0.8 mm”.
Regarding claim 12, the limitation “less than about 0.8 mm” is unclear.  “Less than” and “about” can be mutually exclusive terms.  For example, 0.81 mm is “about” 0.8 mm, but not “less than” 0.8 mm.  Therefore, it is unclear whether values slightly above 0.8 mm should be considered “less than about 0.8 mm”.  For examination purposes, the Examiner interprets this limitation to mean “less than or equal to 0.8 mm”.
Regarding claim 21, the limitation “less than about 2.0 mm” is unclear.  “Less than” and “about” can be mutually exclusive terms.  For example, 2.01 mm is “about” 2.0 mm, but not “less than” 2.0 mm.  Therefore, it is unclear whether values slightly above 2.0 mm should be considered “less than about 2.0 mm”.  For examination purposes, the Examiner interprets this limitation to mean “less than or equal to 2.0 mm”.
Regarding claim 22, the limitation “less than about 0.8 mm” is unclear.  “Less than” and “about” can be mutually exclusive terms.  For example, 0.81 mm is “about” 0.8 mm, but not “less than” 0.8 mm.  Therefore, it is unclear whether values slightly above 0.8 mm should be considered “less than about 0.8 mm”.  For examination purposes, the Examiner interprets this limitation to mean “less than or equal to 0.8 mm”.
Regarding claim 22, the limitation “at least one pressure greater than atmosphere” is unclear.  What exactly is a pressure greater than atmosphere?  For examination purposes, the Examiner interprets this limitation to mean “at least one pressure value greater than atmospheric pressure”.
Regarding claim 23, the limitation “less than about 0.8 mm” is unclear.  “Less than” and “about” can be mutually exclusive terms.  For example, 0.81 mm is “about” 0.8 mm, but not “less than” 0.8 mm.  Therefore, it is unclear whether values slightly above 0.8 mm should be considered “less than about 0.8 mm”.  For examination purposes, the Examiner interprets this limitation to mean “less than or equal to 0.8 mm”.
Regarding claim 23, the limitation “at least one pressure less than atmosphere” is unclear.  What exactly is a pressure less than atmosphere?  For examination purposes, the Examiner interprets this limitation to mean “at least one pressure value less than atmospheric pressure”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-7, 9, 13-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dlugos et al. (US 2006/0211913 A1).
Regarding claim 1, Dlugos discloses a pressure measurement system (see Figs. 8 and 16) for use with a surgical system (see Fig. 1), comprising:
	a pressure sensitive disc (diaphragm 92) in communication with at least one applied pressure (see par. [0059] and [0069]); 
	a magnetic field generator (fluid pressure causing deformation of diaphragm 92) for generating at least one first magnetic field (eddy current, see par. [0069]); and
	at least one sensor (inductance coil 200, see Fig. 16) for measuring at least one attribute (deformation) of the magnetic field generator (fluid pressure causing deformation of diaphragm 92) (see par. [0069]);
		wherein the at least one first magnetic field (eddy current) at least partially creates at least one second magnetic field (an inductance coil creates a magnetic field as current travels through it) (see par. [0069]); and
		wherein the at least one sensor (inductance coil 200) produces a signal indicative of a distance between the at least one sensor (inductance coil 200) and the pressure sensitive disc (diaphragm 92) (see par. [0069]).

	Regarding claim 3, Dlugos discloses the system of claim 1, wherein the pressure sensitive disc (diaphragm 92) is made of a non-ferrous material (see par. [0059], titanium is non-ferrous).

	Regarding claim 6, Dlugos discloses the system of claim 1, wherein the pressure sensitive disc (diaphragm 92) comprises at least two planar portions (top and bottom surfaces of diaphragm 92 are planar, see Fig. 8).

	Regarding claim 7, Dlugos discloses the system of claim 1, wherein the at least one second magnetic field (an inductance coil creates a magnetic field as current travels through it) is indicative of an eddy current (see par. [0069], the eddy current directly affects the inductance).

	Regarding claim 9, Dlugos discloses the system of claim 1, wherein the pressure sensitive disc (diaphragm 92) is at least 0.002 inches thick (see par. [0059]).

	Regarding claim 13, Dlugos discloses a method for determining a pressure (see par. [0069], Figs. 8 and 16), comprising:
	providing a first magnetic field (eddy current) to a metallic body (diaphragm 92, see par. [0059]) to induce at least one second magnetic field (an inductance coil creates a magnetic field as current travels through it) (see par. [0069]); 
	sensing the at least one second magnetic field (an inductance coil creates a magnetic field as current travels through it) using at least one sensor (inductance coil 200) (see par. [0069]); and
	determining the distance between the metallic body (diaphragm 92) and the at least one sensor (inductance coil 200) based on the at least one second magnetic field (an inductance coil creates a magnetic field as current travels through it) (see par. [0069]).

	Regarding claim 14, Dlugos discloses the method of claim 13, wherein the at least one second magnetic field (an inductance coil creates a magnetic field as a current travels through it) is substantially contained in the metallic body (diaphragm 92) (see Fig. 16, magnetic field of inductance coil 200 is contained within the sensor 196 below diaphragm 92).

	Regarding claim 15, Dlugos discloses the method of claim 13, wherein the metallic body (diaphragm 92) is deformable under pressure (see par. [0059] and [0069]).

Regarding claim 18, Dlugos discloses the method of claim 13, wherein the metallic body (diaphragm 92) comprises at least two planar portions (top and bottom surfaces of diaphragm 92 are planar, see Fig. 8).

	Regarding claim 19, Dlugos discloses the method of claim 13, wherein the at least one second magnetic field (an inductance coil creates a magnetic field as current travels through it) is indicative of an eddy current (see par. [0069], the eddy current directly affects the inductance).

Regarding claim 20, Dlugos discloses the method of claim 13, wherein the metallic body (diaphragm 92) is at least 0.002 inches thick (see par. [0059]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dlugos et al. (US 2006/0211913 A1), as applied to claim 1 above, in view of Haas et al. (WO 2014/005769 A2, translated version is attached).
Regarding claim 2, Dlugos discloses the system of claim 1.  However, Dlugos fails to explicitly state wherein the at least one attribute comprises voltage.
Haas teaches a pressure measurement system (see Fig. 1, page 5 of translated Haas, “Fig. 1 shows an eddy current sensor 100 for detecting force, pressure, or acceleration”) wherein the at least one attribute comprises voltage (see page 7 of translated Haas, “Surface 104 forms eddy currents which in turn form a field.  This field counteracts the field of coil 102, resulting in a change in coil impedance.  The impedance can be measured, for example, as a change in the amplitude and the phase position of current and voltage in the coil 102”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure measurement system of Dlugos to include wherein the at least one attribute comprises voltage, as taught by Haas, because Haas teaches that a change in voltage corresponds to a pressure measurement for a deformable pressure sensor (see pages 6-7 of translated Haas, “Surface 104 forms eddy currents which in turn form a field.  This field counteracts the field of coil 102, resulting in a change in coil impedance.  The impedance can be measured, for example, as a change in the amplitude and the phase position of current and voltage in the coil 102” and “the force [pressure] is determined using the change [in voltage]”).

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dlugos et al. (US 2006/0211913 A1), as applied to claims 1 and 13 above, in view of Glennon et al. (US 4,671,116 A).
Regarding claim 4, Dlugos discloses the system of claim 1.  However, Dlugos fails to state wherein the pressure sensitive disc comprises at least one metal selected from the group consisting of steel, stainless steel, and aluminum.
Glennon teaches a pressure measurement system (see Fig. 4) wherein the pressure sensitive disc (diaphragm 18) comprises at least one metal consisting of aluminum (see col. 3 lines 47-49) (note: only one of “steel”, “stainless steel”, or “aluminum” is required by the claim since this limitation is written in the alternative).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure measurement system of Dlugos to include that the pressure sensitive disc comprises aluminum, as taught by Glennon, because Glennon teaches that aluminum is a preferable metallic material for pressure sensitive discs of pressure measurement systems (see Glennon col. 3 lines 47-49).

Regarding claim 16, Dlugos discloses the method of claim 13.  However, Dlugos fails to state wherein the metallic body comprises at least one metal selected from the group consisting of steel, stainless steel, and aluminum.
Glennon teaches a method for determining a pressure (see Fig. 4), wherein the metallic body (diaphragm 18) comprises at least one metal consisting of aluminum (see col. 3 lines 47-49) (note: only one of “steel”, “stainless steel”, or “aluminum” is required by the claim since this limitation is written in the alternative).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dlugos to include that the pressure sensitive disc comprises aluminum, as taught by Glennon, because Glennon teaches that aluminum is a preferable metallic material for pressure sensitive discs of pressure measurement systems (see Glennon col. 3 lines 47-49).

Claims 5, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dlugos et al. (US 2006/0211913 A1), as applied to claims 1 and 13 above, in view of Butterfield (US 8,096,186 B2).
Regarding claim 5, Dlugos discloses the system of claim 1.  However, Dlugos fails to state wherein the pressure sensitive disc comprises at least one corrugation.
Butterfield teaches a pressure measurement system (see Fig. 5) wherein the pressure sensitive disc (movable element 172) comprises at least one corrugation (deformable element 176 shown as two corrugations in Fig. 5, see col. 6 lines 25-40).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure measurement system of Dlugos to include that the pressure sensitive disc comprises at least one corrugation, as taught by Butterfield, in order to provide the deformable mechanism for movement of the pressure sensitive disc (see Butterfield col. 6 lines 25-40).

Regarding claim 8, Dlugos discloses the system of claim 1.  However, Dlugos fails to state wherein the pressure sensitive disc comprises at least two corrugations.
Butterfield teaches a pressure measurement system (see Fig. 5) wherein the pressure sensitive disc (movable element 172) comprises at least two corrugations (deformable element 176 shown as two corrugations in Fig. 5, see col. 6 lines 25-40).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure measurement system of Dlugos to include that the pressure sensitive disc comprises at least two corrugations, as taught by Butterfield, in order to provide the deformable mechanism for movement of the pressure sensitive disc (see Butterfield col. 6 lines 25-40).

Regarding claim 17, Dlugos discloses the method of claim 13.  However, Dlugos fails to state wherein the metallic body comprises at least one corrugation.
Butterfield teaches a method for determining a pressure (see Fig. 5) wherein the metallic body (movable element 172) comprises at least one corrugation (deformable element 176 shown as two corrugations in Fig. 5, see col. 6 lines 25-40).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dlugos to include that the pressure sensitive disc comprises at least one corrugation, as taught by Butterfield, in order to provide the deformable mechanism for movement of the pressure sensitive disc (see Butterfield col. 6 lines 25-40).

Claims 10-12 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dlugos et al. (US 2006/0211913 A1), as applied to claims 1 and 13 above.
Regarding claim 10, Dlugos discloses the system of claim 1.  However, Dlugos fails to explicitly state wherein the at least one sensor measures a magnetic field at a range of less than about 2.0 mm.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to cause the system of Dlugos to include that the at least one sensor measures a magnetic field at a range of less than about 2.0 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the system of Dlugos would not operate differently with the claimed range and since the sensor must be located close enough to a magnetic field in order to detect the magnetic field, the system would function appropriately having the claimed range. Further, Applicant places no criticality on the range claimed, indicating simply that the range is selected for the instant application to be within the claimed values, but not explaining why exactly that specific value is necessary (see Specification par. [0078]).

Regarding claim 11, Dlugos discloses the system of claim 1, wherein at least a portion of the pressure sensitive disc (diaphragm 92) positively deflects (see par. [0069]).  
However, Dlugos fails to explicitly state wherein at least a portion of the pressure sensitive disc positively deflects less than about 0.8 mm.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to cause the system of Dlugos to include that at least a portion of the pressure sensitive disc positively deflects less than about 0.8 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the system of Dlugos would not operate differently with the claimed range and since the pressure sensitive disc can only positively deflect a certain amount before breaking, the system would function appropriately having the claimed range. Further, Applicant places no criticality on the range claimed, indicating simply that the range is selected for the instant application to be within the claimed values, but not explaining why exactly that specific value is necessary (see Specification par. [0078]).

Regarding claim 12, Dlugos discloses the system of claim 1, wherein at least a portion of the pressure sensitive disc (diaphragm 92) negatively deflects (see par. [0069]).  
However, Dlugos fails to explicitly state wherein at least a portion of the pressure sensitive disc negatively deflects less than about 0.8 mm.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to cause the system of Dlugos to include that at least a portion of the pressure sensitive disc negatively deflects less than about 0.8 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the system of Dlugos would not operate differently with the claimed range and since the pressure sensitive disc can only negatively deflect a certain amount before breaking, the system would function appropriately having the claimed range. Further, Applicant places no criticality on the range claimed, indicating simply that the range is selected for the instant application to be within the claimed values, but not explaining why exactly that specific value is necessary (see Specification par. [0078]).

Regarding claim 21, Dlugos discloses the method of claim 13.  However, Dlugos fails to explicitly state wherein the at least one sensor measures a magnetic field at a range of less than about 2.0 mm.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to cause the method of Dlugos to include that the at least one sensor measures a magnetic field at a range of less than about 2.0 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the method of Dlugos would not operate differently with the claimed range and since the sensor must be located close enough to a magnetic field in order to detect the magnetic field, the method would function appropriately having the claimed range. Further, Applicant places no criticality on the range claimed, indicating simply that the range is selected for the instant application to be within the claimed values, but not explaining why exactly that specific value is necessary (see Specification par. [0078]).

Regarding claim 22, Dlugos discloses the method of claim 13, wherein at least a portion of the metallic body (diaphragm 92) positively deflects in response to pressure (see par. [0069]).  
However, Dlugos fails to explicitly state wherein at least a portion of the metallic body positively deflects less than about 0.8 mm in response to at least one pressure greater than atmosphere.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to cause the method of Dlugos to include that at least a portion of the metallic body positively deflects less than about 0.8 mm in response to at least one pressure greater than atmosphere since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the method of Dlugos would not operate differently with the claimed range and since the pressure sensitive disc can only positively deflect a certain amount before breaking, the method would function appropriately having the claimed range. Further, Applicant places no criticality on the range claimed, indicating simply that the range is selected for the instant application to be within the claimed values, but not explaining why exactly that specific value is necessary (see Specification par. [0078]).

Regarding claim 23, Dlugos discloses the method of claim 13, wherein at least a portion of the metallic body (diaphragm 92) negatively deflects in response to pressure (see par. [0069]).  
However, Dlugos fails to explicitly state wherein at least a portion of the metallic body negatively deflects less than about 0.8 mm in response to at least one pressure less than atmosphere.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to cause the method of Dlugos to include that at least a portion of the metallic body negatively deflects less than about 0.8 mm in response to at least one pressure less than atmosphere since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the method of Dlugos would not operate differently with the claimed range and since the pressure sensitive disc can only negatively deflect a certain amount before breaking, the method would function appropriately having the claimed range. Further, Applicant places no criticality on the range claimed, indicating simply that the range is selected for the instant application to be within the claimed values, but not explaining why exactly that specific value is necessary (see Specification par. [0078]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783